UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 1-11986 TANGER FACTORY OUTLET CENTERS, INC. (Exact name of Registrant as specified in its Charter) NORTH CAROLINA 56-1815473 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3200 Northline Avenue, Suite 360, Greensboro, North Carolina 27408 (Address of principal executive offices) (Zip code) (336) 292-3010 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý 31,539,041 Common Shares, $.01 par value, outstanding as of May 1, 1 TANGER FACTORY OUTLET CENTERS, INC. Index Page Number Part I. Financial Information Item 1.Financial Statements (Unaudited) Consolidated Balance Sheets - as of March 31, 2008 and December 31, 2007 3 Consolidated Statements of Operations - for the three months ended March 31, 2008 and 2007 4 Consolidated Statements of Cash Flows - for the three months ended March 31, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures about Market Risk 26 Item 4.Controls and Procedures 26 Part II. Other Information Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 Signatures 27 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) March31, December31, 2008 2007 ASSETS: Rental property Land $ 130,077 $ 130,075 Buildings, improvements and fixtures 1,127,956 1,104,459 Construction in progress 53,036 52,603 1,311,069 1,287,137 Accumulated depreciation (323,520 ) (312,638 ) Rental property, net 987,549 974,499 Cash and cash equivalents 2,302 2,412 Investments in unconsolidated joint ventures 9,193 10,695 Deferred charges, net 42,302 44,804 Other assets 31,698 27,870 Total assets $ 1,073,044 $ 1,060,280 LIABILITIES, MINORITY INTEREST AND SHAREHOLDERS’ EQUITY Liabilities Debt Senior, unsecured notes (net of discount of $740 and $759, respectively) $ 398,760 $ 498,741 Mortgages payable (including a debt premium of $438 and $1,046, respectively) 172,121 173,724 Unsecured lines of credit 156,900 33,880 727,781 706,345 Construction trade payables 23,780 23,813 Accounts payable and accrued expenses 54,203 47,185 Total liabilities 805,764 777,343 Commitments Minority interest in operating partnership 31,019 33,733 Shareholders’ equity Preferred shares, 7.5% Class C, liquidation preference $25 per share, 8,000,000 shares authorized, 3,000,000 shares issued and outstanding at March 31, 2008 and December 31, 2007 75,000 75,000 Common shares, $.01 par value, 150,000,000 shares authorized, 31,539,041 and 31,329,241 shares issued and outstanding at March 31, 2008 and December 31, 2007, respectively 315 313 Paid in capital 353,237 351,817 Distributions in excess of net income (177,353 ) (171,625 ) Accumulated other comprehensive loss (14,938 ) (6,301 ) Total shareholders’ equity 236,261 249,204 Total liabilities, minority interest and shareholders’ equity $ 1,073,044 $ 1,060,280 The accompanying notes are an integral part of these consolidated financial statements. 3 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March31, 2008 2007 Revenues Base rentals $ 37,232 $ 35,089 Percentage rentals 1,178 1,467 Expense reimbursements 17,478 15,013 Other income 1,388 1,498 Total revenues 57,276 53,067 Expenses Property operating 19,219 16,913 General and administrative 5,271 4,277 Depreciation and amortization 15,583 18,439 Total expenses 40,073 39,629 Operating income 17,203 13,438 Interest expense 9,548 10,056 Income before equity in earnings of unconsolidated joint ventures, minority interest and discontinued operations 7,655 3,382 Equity in earnings of unconsolidated joint ventures 394 235 Minority interest in operating partnership (1,088 ) (364 ) Income from continuing operations 6,961 3,253 Discontinued operations, net of minority interest 28 Net income 6,961 3,281 Preferred share dividends (1,406 ) (1,406 ) Net income available to common shareholders $ 5,555 $ 1,875 Basic earnings per common share: Income from continuing operations $ .18 $ .06 Net income $ .18 $ .06 Diluted earnings per common share: Income from continuing operations $ .18 $ .06 Net income $ .18 $ .06 Dividends paid per common share $ .36 $ .34 The accompanying notes are an integral part of these consolidated financial statements. 4 TANGER FACTORY OUTLET CENTERS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended March 31, 2008 2007 OPERATING ACTIVITIES Net income $ 6,961 $ 3,281 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization (including discontinued operations) 15,583 18,487 Amortization of deferred financing costs 379 418 Equity in earnings of unconsolidated joint ventures (394 ) (235 ) Minority interest in operating partnership (including discontinued operations) 1,088 370 Compensation expense related to restricted shares and options granted 1,224 831 Amortization of debt premiums and discount, net (657 ) (630 ) Distributions received from unconsolidated joint ventures 885 525 Amortization of above/(below) market rent rate adjustment, net 105 (364 ) Straight-line base rent adjustment (789 ) (714 ) Increase (decrease) due to changes in: Other assets (3,310 ) 2,922 Accounts payable and accrued expenses (3,437 ) (2,221 ) Net cash provided by operating activities 17,638 22,670 INVESTING ACTIVITIES Additions to rental property (24,897 ) (14,855 ) Additions to deferred lease costs (1,104 ) (647 ) Net cash used in investing activities (26,001 ) (15,502 ) FINANCING ACTIVITIES Cash dividends paid (12,689 ) (11,960 ) Distributions to minority interest in operating partnership (2,183 ) (2,063 ) Net proceeds from debt issuances 180,820 4,850 Repayments of debt (158,795 ) (5,814 ) Proceeds from tax incentive financing 1,449 1,851 Additions to deferred financing costs (571 ) Proceeds from exercise of options 222 788 Net cash provided by (used in) financing activities 8,253 (12,348 ) Net decrease in cash and cash equivalents (110 ) (5,180 ) Cash and cash equivalents, beginning of period 2,412 8,453 Cash and cash equivalents, end of period $ 2,302 $ 3,273 The accompanying notes are an integral part of these consolidated financial statements. 5 TANGER FACTORY OUTLET CENTERS INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Business Tanger Factory Outlet Centers, Inc. and subsidiaries is one of the largest owners and operators of factory outlet centers in the United States.We are a fully-integrated, self-administered and self-managed real estate investment trust, or REIT, that focuses exclusively on developing, acquiring, owning, operating and managing factory outlet shopping centers.As of March 31, 2008, we owned and operated 29 outlet centers with a total gross leasable area of approximately 8.4 million square feet.These factory outlet centers were 95% occupied. We also operated two outlet centers in which we owned a 50% interest with a gross leasable area of approximately 667,000 square feet. Our factory outlet centers and other assets are held by, and all of our operations are conducted by, Tanger Properties Limited Partnership and subsidiaries.Accordingly, the descriptions of our business, employees and properties are also descriptions of the business, employees and properties of the Operating Partnership.Unless the context indicates otherwise, the term “Company” refers to Tanger Factory Outlet Centers, Inc. and subsidiaries and the term “Operating Partnership” refers to Tanger Properties
